Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Crane (63,314) on 4/7/21.
IN THE CLAIMS:
	In claim 16, line 1, “claim 17” has been changed to --claim 9--.
	The above change to claim 16 has been made to correct claim dependency.

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Patent No. 4,813,339 to Uno et al.  The improvement comprises a method of controlling a hydraulic system and the hydraulic system thereof with an error module that calculates an adjustment factor based at least in part upon (ii) a calculated rate of change in the pressure difference between the target actuator pressure and the current actuator pressure as a function of time, and (iii) a sum of the pressure difference between the target actuator pressure and the current actuator pressure over time for the purposes of adjusting for differences between 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The patent to Uno et al is cited for the showing of a method of controlling a hydraulic system and the hydraulic system thereof similar to applicant's but lacking an error module that calculates an adjustment factor based at least in part upon (ii) a calculated rate of change in the pressure difference between the target actuator pressure and the current actuator pressure as a function of time, and (iii) a sum of the pressure difference between the target actuator pressure and the current actuator pressure over time.
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other closed loop feedback controls of hydraulic systems.
	
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
April 7, 2021